Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	Claims 19-22, 24-27, 29-33, 35-38 and 40-46 are allowed.
Priority
3.	Application 16/232917 was filed on December 26th, 2018 which is a divisional of Application 13/755,604 filed on January 31st, 2013 which claims priority from provisional application 61/592,934 filed on January 31st, 2012.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate are US Patent Publication US2008/0275748 to John (hereinafter John) and US Patent Number 5,914,472 to Foladare et al. (hereinafter Foladare). 
While John and Foladare are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches receiving, by a service provider system comprising one or more computers in network communication with one or more merchant computers configured to host a webpage comprising inventory information associated with a desired product or service, a request to initiate a card present transaction associated with a first user; collecting, by the service provider system, information associated with the card present transaction, wherein the information associated with the card present transaction comprises one or more identifiers associated with the desired product or service, an identifier of a desired payment account, and identification information associated with the first user, wherein the information associated with the card present transaction identifies the card present transaction as a card present transaction; determining, by the service provider system, that an authorization of the card present transaction is required from a second user, based at least in part on the information associated with the card present transaction; transmitting, by the service provider system, a notification to facilitate an invocation of a transaction module on a mobile device associated with the second user upon determining that the authorization from the second user is required, wherein the transaction module is communicatively coupled to a secure element of the mobile device; receiving, by the service provider system, a response from the second user in response to transmitting the notification, wherein the response comprises validation information from the transaction module wherein: the validation information comprises a key or signature retrieved by the transaction module from the secure element; and the service provider system verifies the validation information based on the key or signature received from the transaction module; and approving or denying, by the service provider system, the card present transaction based on verification of the validation information.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693